Title: To Thomas Jefferson from Francis Peyton, 15 July 1807
From: Peyton, Francis
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Lexington 15th. July 1807.
                        
                        Mr. Blennerhassett arrived here from Natches last evening: he was immediately arrested by the Marshal, and
                            carried before judge Todd; who committed him to prison; he underwent an examination before the judge today; and was by
                            him, ordered into the custody of the Marshal, until a direction for his removal to Richmond, could be procured from the U.
                            States judge for this district. It is supposed he will leave this place for Richmond early next week,
                  I am very
                            respectfully yr. Obt. Servt.
                        
                            Francis Peyton
                     
                        
                    